DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This a response to Applicant’s request for continued examination filed on 09 November 2021, wherein: 
Claims 22 and 23 are amended.
Claims 1, 5, 8, 21, 27, 32, and 34 are previously presented.
Claims 2-4, 6, 7, 9-20, 24-26, 28-31, 33, and 35 are previously cancelled.
Claims 1, 5, 8, 21-23, 27, 32, and 34 are pending.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

The rejections of the pending claims under 35 USC 112(a) found in the Office Action mailed 09 June 2021 are maintained, and reproduced below for Applicant’s convenience.

Claims 1, 5, 8, 21-23, 27, 32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 

Regarding claim 1, the disclosure fails to provide sufficient written description for “a plurality of activity and context monitoring devices of a user, each of the plurality of activity and context monitoring devices of the user including an ultra thin client for monitoring and transmitting activity data of the user and context data of the user, the activity data including… whether a user has taken their blood pressure medication…, and the context data including a user location at a particular time, and a plurality of activities the user is performing at the particular time” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The most clearly linked language in the specification is found in newly amended para. 4 which merely recites the similar new language as the claim without any further detail and original para. 25 which recites that 
“activity and context monitoring device(s) 104 are intended to represent devices that function to generate, transmit, (and potentially receive), data for use in managing behavior changes of users.  Data generated and transmitted by the activity and context monitoring device(s) 104 can include either or both activity and context data…  Context data includes data describing a context associated with a user… Additionally, a context associated with a user can include applicable parameters describing a current state or environment of a user.  For example, context can include… locations, establishments, or entities in proximity to a user.”
Additionally, para. 34 provides an example with reciting “if a context associated with a user indicates that the user is in close proximity to a vegan restaurant.”  However, there is nothing in 

Further regarding claim 1, the disclosure fails to provide sufficient written description for “producing content for the user as part of facilitating a desired behavior change in the user, the content including an auditory message and a visual message,… and the plurality of behavior nudge devices further receiving and presenting contextual notifications based on the desired behavior change in the user, health data of the user, the activity data of the user, and the context data of the user, the contextual notifications including a reminder to the user of the desired behavior change in the user” and “determining the content to produce for the user, the content being determined based on the desired behavior change in the user, the health data of 

Further regarding claim 1, the originally filed disclosure is silent regarding, let alone provide sufficient written description for, “selecting, based on the communication preferences of the user in the user profile, a form in which to produce the content” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The most disclosure is found in original para. 121 which discusses a content form production management engine.  However, it merely recites identifying a form in results-based language.  Specific to the new claim limitation, original para. 121 recites “the content form production management engine 910 can manage a form for producing content based on a user profile of a user. For example, if a user profile specifies a user prefers receiving messages through a specific e-mail service, then the content form production management engine 910 can generate content production instructions specifying to send messages to the user through the specific e-mail service.”  Thus, the disclosure is silent regarding “selecting a form in which to produce the content”.  Only that a form can be managed.  Therefore, this new limitation is new matter.  Dependent claims 5, 8, 21-23, 27, 32, and 34 inherit the deficiencies of their respective parent claims, and thus are rejected under the same rationale.

Further regarding claim 1, the disclosure fails to provide sufficient written description for “generating content data to be used to produce the content in the selected form” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely recites that this limitation is performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed limitation.  See, for example, at least para. 93, 102, 112, and 123.  Additionally, the specification provides a related insufficiently disclosed function, f(β,ϕ, Δ) in para. 41.  In particular, para. 41 merely generically recites that β is “values of behavior-specific behavior change phenotype variables of the user”, ϕ is “values of dynamic state responsive phenotype variables of the user”, and Δ is “a context of the user” without actually identifying the function encompassing these variables. Dependent claims 5, 8, 21-23, 27, 32, and 34 inherit the deficiencies of their respective parent claims, and thus are rejected under the same rationale.

Further regarding claim 1, the disclosure fails to provide sufficient written description for “updating the user profile based on the one or more additional behavior changes in the user” to show one ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the same rationale regarding the monitoring, determining, selecting, and generating limitations identified above are applied here.  If the disclosure fails to provide sufficient written description for those steps, then it also fails to provide sufficient written description for perform the updating step.  This is further evidenced by the specification which merely recites that updating can occur in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed limitation.  See, for example, at least para. 36, 43, 44, 47, 63, 65, 66, 68, 81, and 105.  Dependent claims 5, 8, 21-23, 27, 32, and 34 inherit the deficiencies of their respective parent claims, and thus are rejected under the same rationale.

Regarding claim 8, the disclosure fails to provide sufficient written description for “sending a dynamic escalation nudge to a device of a person associated with the user” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely recites that this limitation is performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed limitation.  The closest disclosure is an insufficiently disclosed function, f(β,ϕ, Δ) in para. 41 of the specification.  Dependent claim 27 inherits the deficiencies of its respective parent claims, and thus is rejected under the same rationale.
 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

The rejections of the pending claims under 35 USC 101 found in the Office Action mailed 09 June 2021 are maintained, and reproduced below for Applicant’s convenience.

Claims 1, 5, 8, 21-23, 27, 32, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a system which falls under the four statutory categories (STEP 1: YES).
However, the instant claims recite monitoring and activity data of the user and context data of the user, the activity data including heart rate readings of the user, whether a user has taken their blood pressure medication, and a distance the user has walked, and the context data 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 1), a plurality of activity and context monitoring devices (claim 1), an ultra thin client (claim 1), a plurality of behavior nudge devices (claim 1), a speaker (claim 1), a display (claim 1), one or more processors (claim 1), a memory (claim 1), an Electronic Health Record and a health insurance claims system (claim 1), an application (claim 5), a device of a person associated with the user (claim 8), an interface (claim 21), and a wearable device (claims 32 and 34) is not sufficient to impart patentability to the method performed by the system.  This is evidenced by the manner in which these elements are disclosed in the instant specification.  For example, Fig. 1, 5, 7, and 9 merely illustrate systems as collections of nebulous black boxes, while para. 12-27 merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  For example, para. 26 merely recites that “activity and context monitoring device(s) 104 can include thin clients or ultra-thin clients. For example, the activity and context monitoring device(s) 104 can include a smart phone.”  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite computer components, identified above, for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., receiving, processing, transmitting, outputting data).  This is evidenced by the manner in which these elements are disclosed in the instant specification.  For example, Fig. 1, 5, 7, and 9 merely illustrate systems as collections of nebulous black boxes, while para. 12-27 merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The use of a plurality of non-descript activity and context monitoring devices for monitoring and transmitting activity data of the user and context data of the user is merely adding insignificant extra-solution activity to the judicial exception which the Courts have also held does not amount to significantly more in Parker v. Flook.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  For example, non-descript motivation rules and recommendation rules are merely recited to be received from the caregiver and merely intended to facilitate the behavior change in the user without any real description of how these rules implement the claimed functionality, let alone improve any functionality of the computer system.  None of the hardware offer a meaningful 
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102(a)(2) not included in this action can be found in a prior Office action.

The rejections of the pending claims under 35 USC 102 found in the Office Action mailed 09 June 2021 are maintained, and reproduced below for Applicant’s convenience.  

Claims 1, 5, 8, 21, 27, 32, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cuthbert (US 2013/0216989).

Regarding claim 1, Cuthbert teaches a system comprising:
a plurality of activity and context monitoring devices of a user, each of the plurality of activity and context monitoring devices of the user including an ultra thin client for monitoring and transmitting activity data of the user and context data of the user (Cuthbert, para. 17, “The present invention relates to a system for sensing a behavior of a subject in an environment, and a method for offering personalized support for behavior , the activity data including heart rate readings of the user (Cuthbert, para. 71, “The subject can wear a heartbeat sensor that allows the system to monitor the heart rate throughout the day,”), whether a user has taken their blood pressure medication, and a distance the user has walked (Cuthbert, para. 112, “For example: a) accelerometers can collect information on velocity (how quickly the user walks, runs, and moves); b) the distance between events can be determined and an estimation can be made whether the person walked, ran or drove from an initial point to a final point… For example, a pedometer can provide information on how quickly a subject walks, runs, and moves.”), and the context data including a user location of the user at a particular time (Cuthbert, para. 41, “Another aspect of the present invention relates to a method for applying geolocation data from a plurality of devices including phones, tablets, and sensors that can personalize lifestyle recommendations to where a user is present in real time.”), and a plurality of activities the user is performing at the particular time (Cuthbert, para. 30, “As the subject ;
a plurality of behavior nudge devices of the user for receiving and producing content for the user as part of facilitating a desired behavior change in the user (Cuthbert, para. 112, “The message platform 103 and the calendar platform 105 can be accessed from a plurality of devices, for example, smartphone(s), tablet(s), desktop computer(s), laptop computer(s) and a plurality of mobile devices with different interfaces and operating systems.”), the content including an auditory message and a visual message, each of the plurality of behavior nudge devices including a speaker for producing the auditory message to the user and a display for presenting the visual message to the user (Cuthbert, para. 74, “Types of messages can include, for example, text messages, audio messages, or video messages.”), and the plurality of behavior nudge devices further receiving and presenting contextual notifications based on the desired behavior change in the user, health data of the user, the activity data of the user, and the context data of the user, the contextual notifications including a reminder to the user of the desired behavior change in the user (Cuthbert, para. 29, “The system of the invention comprises a personalized support application for behavior change… The system combines the use of personalized data retrieved from a plurality of databases, and data retrieved from a subject in an environment to provide personalized objectives, and recommendations on actionable items that can be pursued to achieve or make progress towards an objective.” Para. 65, “The system and method for behavioral change can be operable to analyze the health information of a subject based on a subject's objectives, provide personalized health education for a subject based on a subject's ;
one or more processors (Fig. 3, processor 302; Fig. 4 illustrates parallel processing using computer systems which necessarily include one or more processors; Fig. 5, processors 501a-f); and
memory storing instructions (Cuthbert, high speed cache 301; para. 115, “a high speed cache 301… to provide a high speed memory for instructions or data that have been recently, or are frequently, used by processor 302; Fig. 4, Network Attached Storage 401a and 401b; Fig. 5, memory subsystem 502, memory 504a-f, FPGAs 505a-f) that, when executed by the one or more processors, cause the system to perform:
receiving first user data for a user, the first user data including the desired behavior change in the user (Cuthbert, para. 43, “The method of the invention can set behavior-changing objectives in the objective engine seeking, for example, a positive change in a sedentary lifestyle. The subject can acknowledge the behavior and set behavioral changing objectives in the objective engine, seeking, for example, a positive change in a sedentary lifestyle.”); 
receiving the health data for the user from an Electronic Health Record and a health insurance claims system (Cuthbert, para. 48, “The system of the invention can collect data from a plurality of individuals and organizations, for example:… electronic health records (EHRs),…health insurance companies…”;  para. 91, “A system of the invention can combine the detected behavior with a subject's history, and/or with a subject's medical history to make ;
receiving, from the plurality of activity and context monitoring devices of the user, the activity data of the user and the context data of the user (Cuthbert, Para. 17 explicitly identifies that the sensor data is received.  Para. 30, “As the subject engages in a behavior the receiver sends the signals to a computer system comprising a processor, wherein the computer system compares, by the processor, the first and/or second signal(s) to confirm that the behavior occurred.”  Para. 41, “Another aspect of the present invention relates to a method for applying geolocation data from a plurality of devices including phones, tablets, and sensors that can personalize lifestyle recommendations to where a user is present in real time.”  Para. 42, “The objective engine of the systems of the invention can auto-populate goal recommendations based on a plurality of data acquired from a plurality of sensors.”);
maintaining a user profile of the user, the user profile including the desired behavior change in the user, behavior changes that have occurred in the user, goals of the user, and communication preferences of the user (Cuthbert, Abstract, The system is also capable of building differentiated personalized profiles of antecedents, behaviors, and rewards to develop highly targeted treatment indicators and better behavioral outcomes.” Para. 74, “A messaging platform within the objective engine can be configured by a user or a subject from a plurality of available systems for social messaging. Messages can consist, for example, of objective reminders, instructions towards an object progress/completion, and/or support messages. Types of messages can include, for example, text messages, audio messages, or video messages. The frequency at which any of the messages described herein are sent can be determined by the subject or a user, for example, a family member, a therapist, or a physician… A calendar platform within the objective engine can be configured by a user or a subject from a plurality of available systems for objective schedule monitoring and tracking.”);
determining the content to produce for the user, the content being determined based on the desired behavior change in the user, the health data of the user, the activity data of the user, and the context data of the user (Cuthbert, para. 18, “Using the system and method disclosed herein, the system can search a database comprising behavioral information for a recommendation for improving the behavior, wherein the search is performed by the processor, and the computer system provides the recommendation to the subject.  The system can identify behaviors, and define objectives for behavioral changes.”  Para. 87, “The system of the invention can introduce a subject to other subjects who share, for example, a goal, a recommendation, a condition, a treatment regimen, a therapist, and/or a geographic location.”); 
selecting, based on the communication preferences of the user in the user profile, a form in which to produce the content (Cuthbert, para. 74, “A messaging platform within the objective engine can be configured by a user or a subject from a plurality of available systems for social messaging.  Messages can consist, for example, of objective reminders, instructions towards an object progress/completion, and/or support messages. Types of messages can include, for example, text messages, audio messages, or video messages. The frequency at which any of the messages described herein are sent can be determined by the subject or a user, for example, a family member, a therapist, or a physician… A calendar platform within the objective engine can be configured by a user or a subject from a plurality of available systems for objective schedule monitoring and tracking.”);
generating content data to be used to produce the content in the selected form (Cuthbert, para. 93, “The system can process the combined behavioral and medical data to generate a series of personalized objectives and recommendations for the subject.”  As identified above, the messaging platform and calendar platform can be configured by the subject.  Therefore, the content is produced in the selected form as configured by the subject.); 
providing the content data to the plurality of behavior nudge devices of the user for use in producing the content in the selected form in order to facilitate the desired behavior change in the user (Cuthbert, para. 18, “the computer system provides the recommendation to the subject”);
receiving second user data for the user, the second user data indicating one or more additional behavior changes in the user (Cuthbert implies this with: para. 45, “The system and method of the invention can use data from multiple databases… to monitor progress towards objectives, and to help subjects achieve salient rewards, while providing a rich personalized experience. The system and method of the invention can mine data detected by a plurality of sensors, from a plurality of devices, and from a plurality of databases. The invention can use the collected and/or combined data to provide objectives, and post progress towards objectives.”  Para. 58, “The system of the invention can determine a subject's behavior”); and
updating the user profile based on the one or more additional behavior changes in the user (Cuthbert, para. 18, “populating progress towards objectives within the calendar platform, and reminding the subject hourly, daily, or weekly of achievements, objectives, and progress.” Para. 25, “A subject can be congratulated the subject's success in remediating the escalation of a behavior. The subject can receive a reward for their progress.”  Para. 56, “The system and method of the invention can use data from multiple databases to help users and subjects set relevant objectives, to set objectives for subjects, to monitor progress towards objectives, and to help subjects achieve salient rewards, while providing a rich personalized experience. The system and method of the invention can mine data detected by a plurality of sensors, from a plurality of devices, and from a plurality of databases. The invention can use the collected and/or combined data to provide objectives, and post progress towards objectives.”  Para. 58, “Upon detecting the behavior, the system of the invention can process the subject's behavioral data and provide behavior-changing recommendations to the subject as objectives in the calendar platform and/or in the messaging platform.”).

Regarding claim 5, Cuthbert teaches the system of claim 1 and the system of claim 11, wherein the user data is received from the user directly and an application utilized by the user (Cuthbert, para. 29, “The system of the invention comprises a personalized support application for behavior change… The system combines the use of personalized data retrieved from a plurality of databases, and data retrieved from a subject in an environment to provide personalized objectives, and recommendations on actionable items that can be pursued to achieve or make progress towards an objective.”  Para. 74, “The system of the invention comprises of an objective engine interface, wherein a subject and/or an authorized user can access a messaging platform and a calendar platform to determine objectives, monitor progress, and communicate with a plurality of users and data sources.”  Para. 77, “the system of the invention can use the combination of data detected by the sensors from the environment, with the subject's input, input from friends and family, personal medical records, and/or personal history.”  Para. 117, “Software and data are stored in external storage 313 and can be loaded into RAM 303 and/or cache 301 for use by the processor. The system 300 includes […] application software running on top of the operating system.”  The objective engine interface, messaging platform, and calendar platform are construed as part of the “application software running on top of the operating system”.).

Regarding claim 8, Cuthbert teaches the system of claim 1, further comprising sending a dynamic escalation nudge to a device of the person associated with the user (Cuthbert, para. 42, “The system of the invention can send a message through the Message Platform to health care personnel, thereby alerting health care personnel of a sensed activity relating to the subject.”).

Regarding claim 27, Cuthbert teaches the system of claim 8, wherein the person associated with the user is a friend, a family member, a peer, or a caregiver of the user .

Regarding claim 21, Cuthbert teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the system to perform:
providing an interface to a caregiver of the user through which the caregiver can view the activity data of the user, the context data of the user, and the health data of the user (Cuthbert, para. 21, “Users of the system can be custodians of the subject, health care providers, family members, friends, and subjects.”  Para. 27 and 28 describe the capabilities of the interface provided to a caregiver of the user.  For example, in para. 28, “a physician, can use the system of the invention to set objectives and monitor progress of a plurality of patients.  A lawyer can set goals for the lawyer's clients, and monitor the client's progress towards the client's goals, set alerts and provide coaching when the student requires it. A teacher can set goals for the teacher's students, and monitor the student's progress towards the student's goals, set alerts and provide coaching when the student requires it.”); and
receiving from the caregiver, via the interface, motivation rules and recommendation rules to facilitate the behavior change in the user, the motivation rules and recommendation rules being based on the desired behavior change in the user, the activity data of the user, the health data of the user, and the context data of the user (Cuthbert, para. 27, “A user can browse a list of subjects served by, for example, a certain healthcare or research facility. The user can add new subjects, edit the objectives of the existing .

Regarding claims 32 and 34, Cuthbert teaches the system of claim 1, wherein at least one of the plurality of activity and context monitoring devices comprises (claim 34: is coupled to) a wearable device (Cuthbert, Fig. 1, Sensors 106 and Receiver 107; para. 30, “the system for sensing a behavior of a subject in an environment comprises a receiver.  In some embodiments, the receiver is in communication with a plurality of sensors, for example, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 sensors present in the environment. As the subject engages in a behavior the receiver sends the signals to a computer system comprising a processor, wherein the computer system compares, by the processor, the first and/or second signal(s) to confirm that the behavior occurred.”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert (US 2013/0216989) as applied to claim 21.

Regarding claim 22, Cuthbert teaches the system of claim 21, wherein the desired behavior change in the user is a reduction in calories consumed (Cuthbert, para. 92, “The system of the invention can make recommendations to support effectively a subject's commitment to a lower calorie diet”). 
Cuthbert also teaches recommendation rules comprising a recommendation of an establishment determined to be proximate to the user, wherein the establishment is related to a 
Cuthbert does not explicitly teach the recommendation rules comprise a recommendation of a restaurant.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the recommendation rules in Cuthbert to comprise a recommendation of a restaurant because Cuthbert teaches recommendation rules comprising a recommendation of an establishment determined to be proximate to the user, wherein the establishment is related to a desired behavior change in the user in addition to Cuthbert teaching the desired behavior change as a reduction in calories consumed as identified above.  It is merely a simple substitution of one known element for another to obtain predictable results.

Regarding claim 23, Cuthbert teaches the system of claim 21, wherein the desired behavior change in the user is an increase in physical fitness (Cuthbert, para. 18, “The computer system can provide behavioral changing recommendations to the subject seeking changes on […], for example, increased physical activity”).
Cuthbert also teaches recommendation rules comprising a recommendation of an establishment determined to be proximate to the user, wherein the establishment is related to a desired behavior change in the user (Cuthbert provides examples for tobacco and alcohol 
While Cuthbert teaches that the subject can receive memberships, passes, and discounts at a nearby gym (see Cuthbert at para. 96, 105, and 139), Cuthbert does not explicitly teach the recommendation rules comprise a recommendation of a gym.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the recommendation rules in Cuthbert to comprise a recommendation of a gym because Cuthbert teaches recommendation rules comprising a recommendation of an establishment determined to be proximate to the user, wherein the establishment is related to a desired behavior change in the user in addition to Cuthbert teaching the desired behavior change as an increase in physical fitness as identified above.  It is merely a simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments, filed 09 November 2021, with respect to the rejections of claims 22 and 23 under 35 USC 112(b) have been fully considered.  The amendments to the claims obviate these rejections.  Therefore, these rejections have been withdrawn.

Applicant's remaining arguments filed 09 November 2021 with respect to the rejections of the claims under 35 USC 112(a), 101, 102, and 103 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that the claims are supported by the specification and drawings as originally filed.  Here, Applicant then cites the paragraph numbers 30-33, 36, 38, 45, 104, 110, 119, 121, 122, 124, 126-128, and 130 of the originally filed application and then recites “as well as elsewhere in the application”.
Examiner respectfully disagrees.  Applicant points to a handful paragraphs of the specification but does not identify the content of any of these paragraphs nor does Applicant identify which claim limitations, let alone which claims, these paragraphs provide support for.  This is, therefore, not persuasive.  Furthermore, the originally filed specification does not have any paragraphs beyond para. 126.  Thus, para. 127, 128, and 130 do not provide support for any claim limitations because there are no para. 127, 128, and 130 in the originally filed specification.  There are, however, para. 127, 128, and 130 in the amended specification filed 12 December 2019 which equate to para. 122, 123, and 125 of the originally filed specification, of which para. 123 is explicitly identified in the rejections as insufficient.   Additionally, at least para. 30, 38, and 121 are also explicitly identified in the rejections as being insufficient.  However, it is unclear which paragraphs of which specification Applicant is referring to because of Applicant’s inaccurate referencing as identified with para. 127, 128, and 130.  Regarding the paragraphs not explicitly identified in the rejections, none of these paragraphs in the specification provide more than cursory statements in results-based language.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant repeats arguments from the Remarks filed 27 May 2021 that claims 1-4, 6, 8-14, 16, 18, 19, and 21-25 are directed to statutory categories of invention.
Examiner respectfully disagrees.  As a preliminary manner, claims 2-4, 9-14, 16, 18, 19, 24, and 25 are canceled claims.  Thus, the argument regarding these claims are moot.  Regarding the pending claims, Applicant is directed to the rejection above which identifies that the pending claims are directed to a judicial exception without significantly more.
Under Step 2A, Applicant asserts that any alleged abstract idea is integrated into a practical application because the system uses a plurality of activity and context monitoring devices and a plurality of behavior change nudge devices, which Applicant asserts are particular hardware devices.  Here, Applicant examples that the activity and context monitoring devices utilize an ultra thin client.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  Furthermore, as identified in the rejections above, the use of a plurality of activity and context monitoring devices are wrought with issues under 35 USC 112(a) as well as at best merely performing their insignificant extra-solution data gathering activities in conjunction with a judicial exception.  Furthermore, merely reciting that each of the plurality of activity and context monitoring devices include an ultra thin client for monitoring and transmitting does not indicate a particular hardware device.  For instance, the originally filed 1 at pg.1.  Thus, ultra thin clients are old and well-known technology, which Applicant calls “traditional”.  Furthermore, it is merely recited as an attempt to link the abstract idea to a particular technological environment, but does not result in an improvement to the technology or computer functions employed. and do not integrate the judicial exception into a practical application.    Additionally, there is nothing that identifies the plurality of behavior change nudge devices as anything more than software that perform a set of rules in addition to generic output mechanisms that merely perform their insignificant extra-solution outputting activities in conjunction with a judicial exception.  These rules are the functions claimed to be performed by the “behavior change nudge devices” and are clearly identified as wholly part of the judicial exception, and not any additional element.  In other words, Applicant is merely attempting to automate a judicial exception which the Courts have explicitly identified as not patentable.  
Under Step 2B, Applicant asserts that the first two limitations to claim 1 regarding a plurality of activity and context monitoring devices and a plurality of behavior nudge devices recite significantly more than the judicial exception.  Here, Applicant asserts that these features neither well-known, routine, nor conventional in the art, and are outside the scope of the alleged abstract idea.
Examiner respectfully disagrees.  These assertions are merely a conclusory statement made without evidentiary support, and are not persuasive.  In contrast, as identified in the 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102 and 103, Applicant asserts that the cited prior art does not teach the limitations of independent claim 1.  In particular, Applicant asserts that the cited prior does not teach “a plurality of activity and context monitoring devices of a user, each of the plurality of activity and context monitoring devices of the user including an ultra thin client for monitoring and transmitting activity data of the user and context data of the user, the activity data including heart rate readings of the user, whether a user has taken their blood pressure medication, and a distance the user has walked, and the context data including a user location of the user at a particular time, and a plurality of activities the user is performing at the particular time."
Examiner respectfully disagrees.  These assertions are merely a conclusory statement made without evidentiary support, and are not persuasive.  In contrast, Applicant is directed to the rejections above which address the limitations of claim 1 and the other pending claims.  With respect to the particular limitation of claim 1 identified by Applicant, the rejection particularly maps the limitation as follows:
a plurality of activity and context monitoring devices of a user, each of the plurality of activity and context monitoring devices of the user including an ultra thin client for monitoring and transmitting activity data of the user and context data of the user (Cuthbert, para. 17, “The present invention relates to a system for sensing a behavior of a subject in an environment, and a method for offering personalized support for behavior changes. In some embodiments, the system comprises a receiver in communication with a first sensor, wherein the first sensor detects the behavior and transmits a first signal associated with the behavior to the receiver. In some embodiments, the system comprises a receiver in communication with a second sensor, wherein the second sensor detects the behavior, and , the activity data including heart rate readings of the user (Cuthbert, para. 71, “The subject can wear a heartbeat sensor that allows the system to monitor the heart rate throughout the day,”), whether a user has taken their blood pressure medication, and a distance the user has walked (Cuthbert, para. 112, “For example: a) accelerometers can collect information on velocity (how quickly the user walks, runs, and moves); b) the distance between events can be determined and an estimation can be made whether the person walked, ran or drove from an initial point to a final point… For example, a pedometer can provide information on how quickly a subject walks, runs, and moves.”), and the context data including a user location of the user at a particular time (Cuthbert, para. 41, “Another aspect of the present invention relates to a method for applying geolocation data from a plurality of devices including phones, tablets, and sensors that can personalize lifestyle recommendations to where a user is present in real time.”), and a plurality of activities the user is performing at the particular time (Cuthbert, para. 30, “As the subject engages in a behavior the receiver sends the signals to a computer system comprising a processor, wherein the computer system compares, by the processor, the first and/or second signal(s) to confirm that the behavior occurred.”  Para. 41, “Another aspect of the present invention relates to a method for applying geolocation data from a plurality of devices including 
Applicant then asserts that the dependent claims are allowable because they depend from the independent claims and potentially for other reasons as well.
Examiner respectfully disagrees.  The independent claims do not overcome the cited prior art as identified in the rejections above.  Applicant has not identified any “other reasons”.  This is not persuasive.
The rejections stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715   

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of thin client. PCMAG. (2020). https://www.pcmag.com/encyclopedia/term/thin-client.